Paul W. Brown, J.,
dissenting. In order to allow a writ of habeas corpus to issue, this court must hold that the refusal of counsel in the hearing in the Juvenile Court had the effect of withdrawing jurisdiction and rendering that court’s judgment void. I have discovered no case that holds an improper denial of such a *13right in a child neglect or similar case has such an effect. Nor has appellant called our attention to such authority. To so hold might well re-open cases involving adoptions based upon consents given by social agencies to which permanent custody had been awarded in similar proceedings, thus affecting rights of persons not parties.
It seems clear to me that the Court of Appeals’ order dismissing the petition for a writ rests upon sound ground and protects the finality of Juvenile Court orders in cases of this nature.
The denial of counsel upon a claim of indigency is error reviewable upon appeal, and such denial did not divest the Juvenile Court of jurisdiction and render the judgment subject to collateral attack in habeas corpus proceedings.